DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed on 6/2/2021, with respect to 35 U.S.C. 112(a) rejection of claims 6-7 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 6-7 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes an antenna displacement correction method for an orbital angular momentum (OAM) multiplexing communication system that performs spatial multiplex transmission by using different spatial multiplex modes between a transmitting antenna and a receiving antenna respectively included in a transmitting station and a receiving station disposed to face each other in a line-of-sight situation, the antenna displacement correction method comprising: a displacement amount estimation step that estimates a displacement amount by evaluating an evaluation function defined such that a theoretical channel response between the transmitting antenna and the receiving antenna matches a measured channel response estimated in .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        6/8/2021